Title: Benjamin Waterhouse to John Adams, 30 September 1781
From: Waterhouse, Benjamin
To: Adams, John


     
      Dear Sir
      Corunna Septr. 30th. 1781
     
     I imagine You heard by the last Post of our being at this Place, and the reasons of our coming here. It is a great disappointment to Us all; yet the danger of our proceeding in the Condition We were in and the hopes of getting out soon, ought to make Us content.
     You already know I believe that there has been a very unfortunate difference between two of the Passengers and our Commodore, which has been carried to very great lengths indeed—a private pique has been tortured into a public affair, and matters have gone near to the destruction of our Ship. Affairs however have a better Aspect at present, and I fully believe We shall proceed on to America in a Week or ten days. I am mortified, grievously mortified, that We should injure ourselves in a foreign Country by our little private Animosities. If You ask me what gave rise to this difference? I answer I cannot positively say—various Reasons have been assigned for it. Whatever they may be You will think with me that this place or any other out of America are unfit for settling them, more especially if they any how concern public Affairs. Major Jackson takes Charles with him; as he says he has the absolute Charge of him, I cannot interpose. The Commodore was in some difficulty how to act on this head: he has done however as I should have done under the like Circumstances. If We arrive safe I shall not fail to acquaint his Mother with the reasons for his not coming at the same time I did. I have suffered much Anxiety and Mortification in this dispute, altho’ I have not been immediately concerned. Mr. Van Haslet, Le Roy, Bromfield, Brailsford and myself have private Lodgings ashore, where We enjoy Peace and Quietness, and here We chearfully wait until We are called on board again, which I hope will be soon, unless another cruel step should be taken to detain Us and ruin the Ship.
     We shall not get the Repairs We wished for, but shall patch up our defects as well as We can. If You wish to know why We proceed to sea at this season without thorough Repairs and ample provisions, I must refer You to Colo. James Searle and Major William Jackson, who I believe are the only People in the World capable of informing You.
     
      With great Respect I am your obliged Friend,
      B. Waterhouse
     
    